01/04/2021
                    IN THE SUPREME COURT OF TENNESSEE
                               AT KNOXVILLE
                                      May 19, 2020 Session

 CAROLYN COFFMAN ET AL. v. ARMSTRONG INTERNATIONAL, INC.
                            ET AL.

                     Appeal by Permission from the Court of Appeals
                             Circuit Court for Knox County
                         No. 2-485-14 William T. Ailor, Judge

                          ___________________________________

                               No. E2017-01985-SC-R11-CV
                          ___________________________________


SHARON G. LEE, J., dissenting.

       In late 2014 Carolyn Coffman’s husband, Donald Coffman, was diagnosed with
lethal malignant pleural mesothelioma, a virulent cancer of the thin membrane that lines
the lungs and chest, caused by exposure to asbestos fibers.1 He died three months later. Mr.
Coffman had been exposed to asbestos while working as a mechanic at the Tennessee
Eastman Chemical plant in Kingsport. The Defendants, who manufactured the valves,
gaskets, and other items that Mr. Coffman worked around, did not warn him that asbestos
products had been added to the Defendants’ manufactured products after being sold. The
Defendants also did not warn Mr. Coffman that exposure to these asbestos-containing
products could cause him to develop mesothelioma. Based on the evidence Mrs. Coffman
submitted on summary judgment, the Defendants knew or should have known that
asbestos-containing products would have to be added to their equipment after the sale to
make the equipment usable, yet the Defendants did not warn Mr. Coffman of the danger.
Thus, the question before the Court is whether the Defendants had a duty to warn that the
products they manufactured and sold were unreasonably dangerous when the Defendants
knew or should have known that their products required post-sale integration of an
asbestos-containing component to work properly.

      This is an issue of first impression in Tennessee. The majority adopts a
no-duty-to-warn rule, holding that the manufacturers had no duty to warn of dangers from
exposure to asbestos-containing products added post-sale by someone other than the


        1
          See Potts v. Celotex Corp., 796 S.W.2d 678, 679 (Tenn. 1990) (distinguishing mesothelioma from
other diseases caused by asbestos exposure).
manufacturers.2 This holding undercuts the duty to warn in Tennessee products liability
law, because even if a manufacturer knows that its product will have to undergo some future
change or replacement, and knows the change or replacement will likely make the product
unreasonably dangerous, the manufacturer has no duty to warn. A better interpretation of
the language of the Tennessee Products Liability Act, Tennessee Code Annotated sections
29-28-101 to 108 (2012) (“the Act”), is that a manufacturer3 of a product has a duty to warn
when the manufacturer (1) knows or should know that its product requires aftermarket
integration with another product, such as a replaceable component part, to function
properly; and (2) knows or should know that this aftermarket integration will likely render
the final integrated product unreasonably dangerous.

         The Defendants admit that they could be liable for Mr. Coffman’s death if he was
exposed to asbestos-containing products that they made or sold. See Coffman v. Armstrong
Int’l, Inc., No. E2017-01985-COA-R3-CV, 2019 WL 3287067, at *12 (Tenn. Ct. App. July
22, 2019), perm. app. granted, (Tenn. Feb. 20, 2020). Yet, the Defendants take no
responsibility for any asbestos-containing products that they knew or should have known
would have to be added to their equipment to make it work properly.

       Under Tennessee law, “a manufacturer may be held strictly liable for failing to warn
consumers of the dangers of a particular product at the time of sale.” Nye v. Bayer
Cropscience, Inc., 347 S.W.3d 686, 693 (Tenn. 2011) (quoting Flax v. DaimlerChrysler
Corp., 272 S.W.3d 521, 541 (Tenn. 2008)).4 These claims center on particularized and
highly fact-bound inquiries. We view both “the unreasonable dangerousness of a product”
and “a lack of warnings about a dangerous product that can serve as a basis for a
manufacturer’s liability” as “usually jury questions.” Harwell v. Am. Med. Sys., Inc., 803
F. Supp. 1287, 1297 (M.D. Tenn. 1992) (applying Tennessee law). “It is ordinarily a
question for the trier of fact whether the product is in a defective condition unreasonably
dangerous to the user,” which in turn depends in part on “the presence or absence of a
statement accompanying the product which in some way informs the user of the danger.”
Id. (quoting Young v. Reliance Elec. Co., 584 S.W.2d 663, 668 (Tenn. Ct. App. 1979)).
The Defendants argue a jury need not hear this case because the unreasonably dangerous
products simply were not theirs, and so the Defendants had no duty to warn about them.

        2
          Courts have referred to this rule as the “bare-metal defense,” in that the defendant denies liability
because the product it made or sold contained no asbestos; i.e., the product had nothing more than bare
metal. See, e.g., Air & Liquid Sys. Corp. v. DeVries, 139 S. Ct. 986, 991–93 (2019); see also Bell v. Foster
Wheeler Energy Corp., No. 15-6394, 2016 WL 5780104, at *2 n.7 (E.D. La. Oct. 4, 2016) (suggesting “that
a better name for the argument might be the ‘not my asbestos defense’”).
        3
            This standard also applies to a seller of a product.
        4
          See also Tenn. Code Ann. § 29-28-102(6) (2012) (recognizing “actions based upon . . . breach of
or failure to discharge a duty to warn or instruct, whether negligent, or innocent” as “[p]roduct liability
action[s]”).

                                                         2
        To decide whether the Defendants had a duty to warn, we turn to the text of the Act.
Our proper “role . . . is to assign a statute the full effect of the legislative intent without
restricting or expanding the intended scope of the statute.” State v. Gibson, 506 S.W.3d
450, 455 (Tenn. 2016). We begin with section -105(a):

        A manufacturer or seller of a product shall not be liable for any injury to a
        person or property caused by the product unless the product is determined to
        be in a defective condition or unreasonably dangerous at the time it left the
        control of the manufacturer or seller.

Tenn. Code Ann. § 29-28-105(a) (2012) (emphasis added).

        Placing a duty to warn on the Defendants follows from section -105(a). When a
manufacturer knows or should know that its product requires an aftermarket integration,
and the manufacturer knows or should know that the integrated product will be
unreasonably dangerous, but fails to warn of the danger, that knowledge makes all the
difference. Because of that knowledge (or, when the manufacturer should know, which is
foreseeability), the failure to warn occurs while the product is still within the
manufacturer’s control. And it is because of the manufacturer’s failure to warn that the
product is unreasonably dangerous. In other words, for a failure to warn claim under the
Act, what matters is a manufacturer’s knowledge about the likely dangers once the product
passes out of its hands—not whether someone else happens to bring the known danger
about. The emphasized text in section -105(a) reflects a core legal principle—fusing
together sellers’ and manufacturers’ liability for a product with their causal responsibility
for its condition. See Restatement (Second) of Torts § 402A (Am. L. Inst. 1965) (2020
Update). But that is not the end of the analysis.

        We have to also consider other relevant provisions of the Act: section -105(d) and
section -108. Under section -105(d), “[a] product is not unreasonably dangerous because
of a failure to adequately warn of a danger or hazard that is apparent to the ordinary user.”
Tenn. Code Ann. § 29-28-105(d) (emphasis added). Thus, it follows that a product is
unreasonably dangerous because of a failure to adequately warn of a danger or hazard that
is not apparent to the ordinary user. See, e.g., Nye, 347 S.W.3d at 693 (recognizing a claim
for failure to warn of known risks of workplace asbestos exposure). What makes a product
unreasonably dangerous, in at least some circumstances, is the failure to warn of a danger
or defect that is not apparent at the time of sale but that the manufacturer knows (or has
reason to know) is likely to come about.5


        5
          Comment j of section 402A of the Second Restatement of Torts, which serves as the conceptual
foundation of the Act, states that “[i]n order to prevent the product from being unreasonably dangerous, the
seller may be required to give directions or warning, on the container, as to its use.” Restatement (Second)
of Torts § 402A cmt. j (Am. L. Inst. 1965).


                                                     3
        Mrs. Coffman argues that the Defendants knew that their products required
aftermarket integration with replaceable asbestos-containing components. The Defendants
did not warn about the asbestos-containing components even though the Defendants knew
that end users of their product would, by design and intent, be exposed to asbestos. This
failure to warn of a dangerous product itself constitutes an unreasonable danger 6 and
corresponds with a freestanding theory of liability. See, e.g., Nye, 347 S.W.3d at 693 (noting
the failure to warn as a distinct theory of products liability).

        Next, we need to consider and apply section -108:

        If a product is not unreasonably dangerous at the time it leaves the control of
        the manufacturer or seller but was made unreasonably dangerous by
        subsequent unforeseeable alteration, change, improper maintenance or
        abnormal use, the manufacturer or seller is not liable.

Tenn. Code Ann. § 29-28-108 (2012) (emphasis added).

        Two related canons of construction provide guidance here. First, “a special
provision of a particular statute[] will prevail over . . . a general provision in the same
statute.” Keough v. State, 356 S.W.3d 366, 371 (Tenn. 2011). Second, we “construe a
statute so that no part will be inoperative, superfluous, void, or insignificant,” giving full
effect to legislative intent. Young v. Frist Cardiology, PLLC, 599 S.W.3d 568, 571 (Tenn.
2020) (quoting City of Caryville v. Campbell Cnty., 660 S.W.2d 510, 512 (Tenn. Ct. App.
1983)). These two canons reinforce one another7 in a way that this case illustrates. Here,


        6
            Under Tennessee law, the duty to warn does not collapse into the unreasonably dangerous
standard. As noted above, whether a product is unreasonably dangerous and the distinct question of whether
the defendant has failed to warn of a danger depend on fact-bound and particularized findings and are best
left to a jury. See Harwell, 803 F. Supp. at 1297 (interpreting Tennessee law). This conclusion fits the Act’s
definition of “unreasonably dangerous,” which either “means that a product is dangerous to an extent
beyond that which would be contemplated by the ordinary consumer who purchases it, with the ordinary
knowledge common to the community as to its characteristics,” or that a reasonably prudent seller with full
knowledge of the product’s condition would not put it on the market. Tenn. Code Ann. § 29-28-102(8). The
first prong, known as the consumer expectation test, draws heavily on the sort of community norms that
inform a jury verdict.
        7
          Compare Justice Scalia’s unanimous opinion in RadLAX Gateway Hotel, LLC v. Amalgamated
Bank, 566 U.S. 639, 645 (2012), observing that “[t]he general/specific canon” can often reconcile
contradictory provisions, where “the specific provision is construed as an exception to the general one.”
Giving priority to the specific provision over the general will also rescue its meaning from being negated
as superfluous or irrelevant:

        [T]he canon has full application as well to statutes [where] a general authorization and a
        more limited, specific authorization exist side-by-side. There the canon avoids not
        contradiction but the superfluity of a specific provision that is swallowed by the general

                                                      4
the general provision is section -105(a), which lays out the broad standards for liability—
when a product is in a defective condition or unreasonably dangerous. By contrast, section
-108 provides for the specific instance of a safe product being altered after having left the
manufacturer’s control. The key language in section -108 is the text emphasized in the
block quotation above: that a defendant is not liable when the product “was made
unreasonably dangerous by subsequent unforeseeable alteration.” Tenn. Code Ann.
§ 29-28-108 (emphasis added).

       Limiting a manufacturer’s liability to only apparent or extant defects in the product
when it leaves the manufacturer’s hands makes the key language in section -108
superfluous. We cannot ignore the phrase “subsequent unforeseeable alteration,” which
can only mean that a manufacturer will sometimes be liable for later alterations that are
foreseeable. The common law of Tennessee and other jurisdictions can help us fill that gap.

        This Court made the same interpretive inference about section -108 in Davis v.
Komatsu American Industries Corp., 42 S.W.3d 34 (Tenn. 2001). Answering a question
certified by a federal court, we determined “that Tennessee law does support imposition of
liability when a component manufacturer substantially participates in the integration of the
non-defective component into the design of the final product, if the integration of the
component causes the final product to be defective and if the resulting defect causes the
harm.” Id. at 42. Our reasoning depended in part on this “obvious converse implication of
[Tennessee Code Annotated section -]108,” id. at 43:

        [I]f a manufacturer is not liable for injuries when its non-defective, safe
        product is “made unreasonably dangerous by subsequent unforeseeable
        alteration, change, improper maintenance or abnormal use,” as Section
        [-]108 provides, it is logical to conclude that liability is appropriate when a
        component manufacturer substantially participates in integrating its
        non-defective, safe component into the design of a final product, the
        integration causes the final product to be defective, and the resulting defect
        causes the harm.

Id. (footnote omitted). A similar inference applies in this case. At times, a manufacturer
who is appropriately responsible for an aftermarket integration will also be liable for the
harm it causes.

        As the majority correctly notes, Davis involved a component part manufacturer,
while the Defendants were the manufacturers of the base product. But, respectfully, this is
a distinction without a difference. If section -108 immunizes a manufacturer specifically

        one, “violat[ing] the cardinal rule that, if possible, effect shall be given to every clause and
        part of a statute.”

Id. (alteration in original) (quoting D. Ginsberg & Sons, Inc. v. Popkin, 285 U.S. 204, 208 (1932)).

                                                       5
when an alteration is unforeseeable, it stands to reason that both the participating
component manufacturer and the knowing base-product manufacturer should be liable
when the alteration is foreseeable. So long as the base-product manufacturer knows that
the aftermarket integration is required for the product to properly function and that the
integrated product will be either defective or unreasonably dangerous, the same converse
implication of section -108 applies to both. See id.

        The majority relies on Goode v. Tamko Asphalt Products, Inc., 783 S.W.2d 184
(Tenn. 1989). In Goode, this Court upheld a directed verdict for the defendant manufacturer
because reasonable minds would agree that the plaintiff’s evidence could not establish that
the product was unreasonably dangerous. Id. at 187. In particular, the testimony of one of
the plaintiff’s expert witnesses established that the plaintiff “presented the only case in
medical history, insofar as this record reveals, of a human being sustaining any skin
problem or ill health of any nature from the use of asphalt roofing products,” id., and “the
articles and data upon which [plaintiff’s only other expert] relied are totally lacking in
trustworthiness and without any indicia of reliability, as presented in this record.” Id. at
188. That sort of record is a far cry from Mrs. Coffman’s case, whose credible facts
correspond with hundreds of other cases that plaintiffs have successfully litigated
throughout the nation.

        The majority quotes the following sentence from Goode, supplying the emphasis:
“Thus, the issue is whether defendant’s roofing products were in an unreasonably
dangerous condition at the time the products left the control of each manufacturer.” Id. at
187. But a full reading of Goode suggests that it is the first part of that sentence that decides
the case. Nothing in the Goode court’s reasoning to support its decision in favor of one
party instead of the other—the opinion’s holding and precedential legal force8—depends on
whether the product was in an unreasonably dangerous condition at any particular time.
Instead, the operative question is whether the product was unreasonably dangerous at all.
By contrast, Mrs. Coffman’s claims present genuine issues of material fact that are best left
for a jury to decide.



       8
         For one gloss of the distinction between dictum and holding, see Pierre N. Leval, Judging Under
the Constitution: Dicta About Dicta, 81 N.Y.U. L. Rev. 1249, 1256 (2006). Judge Leval writes:

       If the court’s judgment and the reasoning which supports it would remain unchanged,
       regardless of the proposition in question, that proposition plays no role in explaining why
       the judgment goes for the winner. It is superfluous to the decision and is dictum. The dictum
       consists essentially of a comment on how the court would decide some other, different
       case, and has no effect on its decision of the case before it.

Simply declaring Goode to have depended on the timing question is no cure. “A judge[] . . . cannot
transmute dictum into decision by waving a wand and uttering the word ‘hold.’” United States v. Rubin,
609 F.2d 51, 69 n.2 (2d Cir. 1979) (Friendly, J., concurring).

                                                    6
        Admittedly, the majority’s no-duty-to-warn rule provides clarity and predictability.
But we should be cautious of erecting absolute rules to bar products liability claims, which
in their arc over the past century have slipped the formalistic bonds of privity of contract
to ensure substantive justice. See MacPherson v. Buick Motor Co., 111 N.E. 1050, 1053
(N.Y. 1916) (“We have put aside the notion that the duty to safeguard life and limb, when
the consequences of negligence may be foreseen, grows out of contract and nothing else.
We have put the source of the obligation where it ought to be. We have put its source in
the law.”); Howell v. Betts, 362 S.W.2d 924, 925 (Tenn. 1962) (citing Burkett v. Studebaker
Bros. Mfg. Co., 150 S.W. 421 (Tenn. 1912)) (“It is true the old rule was that there was no
duty of care upon a defendant to a plaintiff not in privity. But it can hardly be said that such
a general rule any longer exists.”); Restatement (Second) of Torts § 402A (Am. L. Inst.
1965).

        The Defendants are concerned that requiring them to warn about foreseeable
alterations that cause their products to become unreasonably dangerous will lead to “near
limitless liability.” This concern is unfounded. A manufacturer will not be liable for failing
to warn of any alteration that makes a product unreasonably dangerous. Rather, a
manufacturer will be responsible only for alterations that make a product unreasonably
dangerous (i.e., the addition of cancer-causing asbestos) that are foreseeable because the
manufacturer knows or should know that the alterations are required to make the product
function properly. A rule based on foreseeability is not open-ended. This Court recognized
the importance and limits of foreseeability in Satterfield v. Breeding Insulation Co., 266
S.W.3d 347, 366 (Tenn. 2008), noting that although foreseeability “is so important” that
establishing it is necessary to establish a duty, “[c]onversely, foreseeability alone is
insufficient to create a duty.” The Supreme Court of the United States has recognized the
same. In Air & Liquid Systems Corp. v. DeVries, 139 S. Ct. 986 (2019), the Court adopted
a “third approach fall[ing] between” limitless foreseeability and a rigid rule:

       Under the third approach, foreseeability that the product may be used with
       another product or part that is likely to be dangerous is not enough to trigger
       a duty to warn. But a manufacturer does have a duty to warn when its product
       requires incorporation of a part and the manufacturer knows or has reason to
       know that the integrated product is likely to be dangerous for its intended
       uses. Under that approach, the manufacturer may be liable even when the
       manufacturer does not itself incorporate the required part into the product.

Id. at 993–94. The collective wisdom of the common law serves to guide us here, through
the accreted experience of how other courts have decided similar questions. There are
indeed principled limits to liability that still require defendants to be responsible for their
conduct when in a position to prevent unreasonable danger to injured individuals.

     The United States Supreme Court frames its case for the rule in DeVries as the
moderate position navigating between two extremes that have percolated in the federal

                                               7
circuits interpreting maritime law: the plaintiff-friendly “foreseeability” approach and the
defendant-friendly “bare-metal” rule,9 which is substantively similar to the no-duty-to-warn rule
adopted by the majority today. Additionally, the DeVries Court grounds its middle-of-the-road
approach as an application of the core principle that animates much of the doctrine of strict
products liability: Judge Calabresi’s notion that the party to best hold liable for an accident
is the party in the position to avoid the accident most cheaply.10 As the Court observes, a
“product manufacturer knows the nature of the ultimate integrated product and is typically
more aware of the risks associated with that integrated product.” DeVries, 139 S. Ct. at
994. In cases like the one at hand, end users like Mr. Coffman would interact more often
with the base-level equipment like the steam traps and valves than with replaceable parts
containing asbestos, whose warnings a user might see once or not at all. The Supreme Court
also wisely notes that the duty to warn is a fairly inexpensive duty to fulfill (as far as
defendants’ duties in tort go), even more so in that the marginal cost of an additional
warning is slight. Id. at 994–95.

        The majority dismisses DeVries, first, because its reasoning rests on “[m]aritime
law’s longstanding solicitude for sailors.” Id. at 995. But the DeVries opinion never states
that its decision depends on this distinction—only that this principle makes its rule
“especially appropriate” in admiralty. Id. And in both the DeVries case and this case,
deciding in favor of the plaintiffs is not giving out any special treatment. It is instead a
matter of remedial justice under the law. The root-level case for this “solicitude” principle,
Moragne v. States Marine Lines, Inc., 398 U.S. 375 (1970), makes that much clear. In
Moragne, the Court held maritime law to have abandoned the old common law rule against
a wrongful death action—as every common law jurisdiction has now done, whether by
doctrine or statute. Id. at 388–90. In the wind-up before delivering its doctrinal analysis,
the Moragne Court noted that because of this solicitude “there might have been no anomaly
in adoption of a different rule to govern maritime relations, and that the common-law rule,
criticized as unjust in its own domain, might wisely have been rejected as incompatible
with the law of the sea.” Id. at 387. But the Court then decided that “the rule against
recovery for wrongful death is sharply out of keeping with the policies of modern American
maritime law” given “the wholesale abandonment of the rule in most of the area where it

        9
         In particular, the DeVries Court affirms the approach in Quirin v. Lorillard Tobacco Co., 17 F.
Supp. 3d 760, 769–70 (N.D. Ill. 2014); In re New York City Asbestos Litigation, 59 N.E.3d 458, 474 (N.Y.
2016); and May v. Air & Liquid Systems Corp., 129 A.3d 984, 1000 (Md. 2015). Many cases that the
Defendants invoke in support of the bare-metal rule depend on maritime law and were abrogated by
DeVries. These include: Cabasug v. Crane Co., 989 F. Supp. 2d 1027 (D. Haw. 2013); Lindstrom v. A-C
Prods. Liability Trust, 424 F.3d 488 (6th Cir. 2005); Conner v. Alfa Laval, Inc., 842 F. Supp. 2d 791 (E.D.
Pa. 2012); and Evans v. CBS Corp., 230 F. Supp. 3d 397 (D. Del. 2017).
        10
            “A pure market approach to primary accident cost avoidance would require allocation of accident
costs to those acts or activities (or combinations of them) which could avoid the accident costs most
cheaply.” Guido Calabresi, The Costs of Accidents: A Legal and Economic Analysis 135 (1970). Placing
liability on the least-costly avoider is economically efficient because it causes the parties to a transaction to
fully internalize the costs of their choices while using the fewest resources possible.

                                                       8
once held sway, quite evidently prompted by the same sense of the rule’s injustice that
generated so much criticism of its original promulgation.” Id. at 388. In DeVries and
Moragne, the solicitude principle brings maritime law into harmony with the common law
by removing formalistic barriers to substantive justice. Special solicitude for sailors is not
the basis for the analysis.

         The second argument the majority gives for casting DeVries—and the gravitational
pull of all of admiralty law—aside is that the Supreme Court does not set out to interpret
the text of Tennessee’s Act. And fair enough. Yet, we still have good reason to pay
attention to the Supreme Court. That is because the same general body of legal principles
informs maritime law, the common law, and even the best construction of a Tennessee
statute. Holding a manufacturer responsible for failing to warn of an unreasonable danger
that it knows or should know of related to an aftermarket integration that it knows or should
know is required for the product to function stems from those principles and follows from
the language of the Act. When a defendant knows that an aftermarket integration is both
necessary and likely to be unreasonably dangerous, the failure to warn of that danger is a
choice—one that the manufacturer makes before the product leaves its control. Tenn. Code
Ann. § 29-28-105(a). As the law of products liability regards the manufacturer, that choice
is what makes the product “unreasonably dangerous.” Id.

        Besides the United States Supreme Court, many state jurisdictions have considered
whether to endorse a standard adopting foreseeability based on what the product requires
or reject the bare-metal rule similar to what the majority here embraces. As a New Jersey
appellate court recently observed, there is a “recent trend . . . towards the imposition of
liability on manufacturers even where the worker’s exposure was to replacement parts,
where the original product was manufactured with asbestos-containing parts.” Whelan v.
Armstrong Int’l Inc., 190 A.3d 1090, 1108 (N.J. Super. Ct. App. Div. 2018). See In re
N.Y.C. Asbestos Litig., 59 N.E.3d 458, 463 (N.Y. 2016) (recognizing a manufacturer’s
“duty to warn of the danger arising from the known and reasonably foreseeable use of its
product in combination with a third-party product which, as a matter of design, mechanics
or economic necessity, is necessary to enable the manufacturer’s product to function as
intended”); May v. Air & Liquid Sys., Corp., 129 A.3d 984, 994 (Md. 2015) (“[T]he duty
to warn . . . exists . . . when . . . a manufacturer’s product contains asbestos components,
and no safer material is available; asbestos is a critical part of the pump sold by the
manufacturer; periodic maintenance involving handling asbestos gaskets and packing is
required; and the manufacturer knows or should know of the risks from exposure to
asbestos.”) (numbers omitted); Schwartz v. Abex Corp., 106 F. Supp. 3d 626, 664 (E.D. Pa.
2015) (“[U]nder Pennsylvania law, a manufacturer . . . has a duty . . . to warn of the asbestos
hazards of such aftermarket component parts if it (a) knew that an asbestos-containing
component part of that type would be used with its product, and (b) knew (at the time it
placed its product into the stream of commerce) that there were hazards associated with
asbestos.”); Poage v. Crane Co., 523 S.W.3d 496, 514 (Mo. Ct. App. 2017) (“[T]he seller
of a valve that . . . required replacement asbestos-containing gaskets and packing, . . .

                                              9
[owes] its consumers . . . [a duty to warn] . . . .”); Sweredoski v. Alfa Laval, Inc., No.
PC-2011-1544, 2013 WL 5778533, at *5 (R.I. Super. Ct. Oct. 21, 2013) (“Crane may be
held liable for failing to warn Sweredoski of the dangers of replacing old packing and
gaskets with new asbestos-containing parts.”); McKenzie v. A.W. Chesterson Co., 373 P.3d
150, 160–62 (Or. Ct. App. 2016), abrogated by DeVries, 139 S.Ct. 986 (recognizing
liability for failure to warn of foreseeable asbestos risk from working on or near pumps
made and sold by defendant that were integrated with asbestos-containing replaceable
parts); Whelan, 190 A.3d 1090 (denying summary judgment where equipment defendants
failed to warn under similar circumstances). But see O’Neil v. Crane Co., 266 P.3d 987,
991 (Cal. 2012) (“[A] product manufacturer may not be held liable in strict liability or
negligence for harm caused by another manufacturer’s product unless the defendant’s own
product contributed substantially to the harm, or the defendant participated substantially in
creating a harmful combined use of the products.”); Simonetta v. Viad Corp., 197 P.3d 127
(Wash. 2008), superseded by statute, Wash. Prod. Liab. Act, Wash. Rev. Code Ann. § 7.72,
as recognized in Dawood v. Mercedes-Benz USA, LLC, No. 3:14-cv-05179-RBL, 2016 WL
3960029 (W.D. Wash. July 22, 2016); Braaten v. Saberhagen Holdings, 198 P.3d 493,
503–04 (Wash. 2008); Davis v. John Crane, Inc., 836 S.E.2d 577, 583–84 (Ga. Ct. App.
2019), reconsideration denied (Nov. 15, 2019), cert. denied (Ga. Aug. 10, 2020),
reconsideration of denial of cert. denied (Ga. Sept. 8, 2020); Morgan v. Bill Vann Co., 969
F.Supp.2d 1358, 1367–68 (S.D. Ala. 2013).

         These cases are not irrelevant because they do not interpret Tennessee’s Act. Those
states would have had no reason to interpret our Act. While some states—New York,
Maryland, and Pennsylvania, to name a few—do not have products liability statutes, it is
not clear why the common law reasoning of their courts should not affect the shared legal
principles that also course through our own statute. Given that the Act reflects section 402A
of the Restatement (Second) of Torts, an effort to distill the common law at a particular
moment in time, it seems as though the parallel developments in other states since then
would have some considerable significance in understanding it today. And many of those
states whose products liability statutes do have language tracking basic concepts in section
402A of the Restatement (Second) of Torts have embraced the standard proposed by this
dissent. Missouri, for example, also pulls its “unreasonably dangerous” standard directly
from the Second Restatement. See Poage, 523 S.W.3d at 514 (“Crane owed its consumers
. . . a duty to refrain from producing ‘unreasonably dangerous’ products . . . . A product
may inherently be ‘unreasonably dangerous’ due to its ‘defective condition’ or
characterized as ‘unreasonably dangerous’ due to the absence of an appropriate warning.”
(citations omitted)). So too with Rhode Island. See Sweredoski, 2013 WL 5778533, at *5
(“[T]he pivotal issue under Rhode Island law is whether Crane intended the asbestos in its
valves to be replaced with new asbestos and whether Crane had ‘reason to anticipate that
danger may result from [that] particular use.’” (alteration in original) (quoting Restatement
(Second) Torts § 402A cmt. h) (citing Ritter v. Narragansett Elec. Co., 283 A.2d 255, 262
(R.I. 1971)).


                                             10
        Other states, such as Oregon, have rejected the majority’s approach. See McKenzie,
373 P.3d at 160–62. There are considerable similarities between Tennessee’s Act and the
Oregon statute. See Or. Rev. St. § 30.920 (West, Westlaw through laws enacted during
2020 Reg. Sess., First Spec. Sess., and the Second Spec. Sess. of the 80th Legis. Assemb.)
(creating liability for selling or leasing “any product in a defective condition unreasonably
dangerous to the user or consumer” where “[t]he seller or lessor is engaged in the business
of selling or leasing such a product; and . . . [t]he product is expected to and does reach the
user or consumer without substantial change in the condition in which it is sold or leased”);
see also id. § 30.915 (West, Westlaw through laws enacted during 2020 Reg. Sess., First
Spec. Sess., and the Second Spec. Sess. of the 80th Legis. Assemb.) (“It shall be a defense
to a product liability civil action that an alteration or modification of a product occurred
under the following circumstances: . . . (3) If the alteration or modification was reasonably
foreseeable, the manufacturer, distributor, seller or lessor gave adequate warning.”).

        Additionally, most of the other states with cases endorsing the bare-metal rule do
not adopt a rule that sweeps as broadly as the no-duty-to-warn rule adopted by the majority.
In particular, even these states allow for liability where plaintiffs present evidence that
defendant manufacturers knew or intended that the asbestos-containing components would
be integrated with their products. See O’Neil, 266 P.3d 987. There, the California high
court limited the manufacturers’ duty to “warn about potential hazards in replacement parts
made by others when, as here, the dangerous feature of these parts was not integral to the
product’s design.” Id. at 991 (emphasis added). But where “the defendant’s product was
intended to be used with another product for the very activity that created a hazardous
situation . . . it is reasonable to expect the manufacturer to give warnings.” Id. at 1004. The
California court found it significant that “there was no evidence that defendants’ products
required asbestos-containing gaskets or packing in order to function. Plaintiffs’ assertion
to the contrary is belied by evidence that defendants made some pumps and valves without
asbestos-containing parts.” Id. at 996. But here, Mrs. Coffman met her burden of
production, and we are bound at this stage to view the evidence in its most favorable light.
The most recent case out of Washington State is even more evocative on this point, limiting
two cases that had represented noteworthy high-water marks for the bare-metal rule.11

        11
          The two cases most friendly to the bare-metal rule, Simonetta v. Viad Corporation, 197 P.3d 127
(Wash. 2008), and Braaten v. Saberhagen Holdings, Inc., 198 P.3d 493 (Wash. 2008), have been
undermined by Macias v. Saberhagen Holdings, Inc., 282 P.3d 1069, 1075–77 (Wash. 2012), which
explains:

        [T]he general rule stated in Simonetta and Braaten is just this, a general rule to which there
        are exceptions.
                ....
        [T]he products involved in the Simonetta and Braaten cases did not require that asbestos
        be used in conjunction with their products, nor were they specifically designed to be used
        with asbestos. Nor were those products designed as equipment that by its very nature would
        necessarily involve exposure to asbestos.
                ....

                                                     11
       The majority invokes Georgia law, but there is arguably a similar distinction to
draw. In Davis v. John Crane, Inc., 836 S.E.2d 577, 583 (Ga. Ct. App. 2019),
reconsideration denied (Nov. 15, 2019), cert. denied (Ga. Aug. 10, 2020), reconsideration
of denial of cert. denied (Ga. Sept. 8, 2020), the court noted that “although the pumps were
designed with the knowledge that the packing would erode over time and would require
replacement, the pumps could operate with packing made from materials other than
asbestos, or could be modified in the field to require no packing at all.” Mrs. Coffman
presented evidence to the contrary.

       Here, the majority and the dissent reach different conclusions about the meaning of
the Act. Neither the majority nor the dissent attempts to make policy because that is the
role of the Legislature. The Defendants admit that they sold the products that were later
integrated with asbestos and to which Mr. Coffman became exposed. The question is
whether the Defendants’ products were unreasonably dangerous when they left the
manufacturers’ control. In the majority’s view, they were not, because the Defendants
themselves did not incorporate any asbestos into the product. In the dissent’s view, the
products were unreasonably dangerous, because the Defendants knew that someone else
would incorporate asbestos into the product, yet the Defendants warned no one.

       In sum, under the Tennessee Products Liability Act, a manufacturer of a product
should have a duty to warn when the manufacturer (1) knows or should know that its
product requires aftermarket integration with another product, such as a replaceable
component part, to function properly; and (2) knows or should know that this aftermarket
integration will likely render the final integrated product unreasonably dangerous.

     Thus, I dissent from the majority’s decision affirming the trial court’s grant of
summary judgment to the Defendants and would allow the jury to do its job.



                                                     ___________________________
                                                     SHARON G. LEE, JUSTICE




       Simonetta and Braaten do not control because unlike in those cases, where the
       manufacturers’ products did not, in and of themselves, pose any inherent danger of
       exposure to asbestos, here when the products were used exactly as intended and cleaned
       for reuse exactly as intended . . . they inherently and invariably posed the danger of
       exposure to asbestos. Thus, the manufacturers of the respirators were not entitled to
       summary judgment on the issue of whether, under Simonetta and Braaten, they are proper
       defendants for purposes of the plaintiffs’ failure to warn claims.

                                                12